Citation Nr: 1211433	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disability manifested by bilateral knee pain, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1981, from September 1990 to December 1991, from January 2003 to October 2003 and from April 2005 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a hearing before an RO hearing officer in March 1996 and at a hearing at the RO before the undersigned Veterans Law Judge in November 2000.  Transcripts of the hearings are associated with the claims files.

When this case was most recently before the Board in June 2010, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

remanded the Veteran's case in July 2000, February 2001, December 2003, October 2007, and June 2010.

The issues of entitlement to service connection for psychiatric disability as secondary to service-connected disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the originating agency.  Therefore, the Board does not have jurisdiction over them, and they are referred to the originating agency for appropriate action.


REMAND

In June 2010, the Board remanded for a medical opinion the issue of service connection for disability manifested by bilateral knee pain, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.

The Board notes that joint pain is one of the symptoms cited in 38 C.F.R. § 3.317(b) as possibly indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The record shows that the Veteran has complained to medical providers of other representative symptoms, including fatigue, skin rash, headaches (service-connected), muscle pain, sleep disturbance (service-connected as sleep apnea), and neuropsychological signs or symptoms.  The record further makes numerous references to fibromyalgia and myalgias.

On VA examination in June 2008, the examiner stated the Veteran's knees were normal on examination; in essence, there was no demonstrated underlying medical disorder for the claimed knee pain.  However, a medical opinion addressing whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness of which the knee pain may be a manifestation was not given.

On VA examination in April 2011, the examiner rendered diagnoses of mild age typical chondromalacia patella of the left knee and normal right knee with bilateral lax patella.  His medical opinion was that the Veteran does not have an undiagnosed illness of which the knees are a manifestation.  His rationale was simply that the changes shown on MRI were minimal and age typical.  No explanation was given.

In February 2012, the Veteran's representative argued that remand was required because the Veteran's bilateral knee pain was secondary to service-connected foot disability, which had not been addressed on either of the prior VA examinations.

On review of the record, the Board finds that remand is necessary.  As an initial matter, the April 2011 VA medical opinion lacks a complete rationale.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinion is bereft of any analysis and the examiner does not reference any evidence in the record or literature to support the medical opinion other than the MRI study.  It is unclear how the MRI findings referenced in his rationale support the examiner's conclusion that the Veteran does not have an undiagnosed illness of which the knees are a manifestation.  As such, the medical rationale is inadequate and the report of examination should be returned to the examiner for a clarifying opinion.

Also, given the new theory of entitlement raised by the record, on remand, the examiner should also address whether any currently shown right or left knee disability is secondary to service-connected disability.  The law provides that disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lastly, in regard to the new theory of entitlement based on secondary service connection, the Veteran should be provided with complete notice as required by the Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  This letter must notify the Veteran and her representative of any information, and any medical or lay evidence that is necessary to substantiate the claim for service connection on a secondary basis, to include which portion, if any, of the evidence is to be provided by the Veteran and which part, if any, VA will attempt to obtain on her behalf.

Accordingly, this case is REMAND to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with complete VCAA notice in response to her claim for service connection on a secondary basis.

2.  The claims folders should be returned to the VA physician who prepared the April 2011 VA medical opinion.  The physician should be requested to an addendum that provides a complete medical opinion and rationale for his conclusion that the Veteran does not have an undiagnosed illness or medically unexplained multisymptom illness of which the knees are a manifestation.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, studies, medical knowledge or literature, etc., that he relied upon in reaching his conclusion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Also, the physician should provide an opinion on whether the Veteran has a right or left knee disorder that is proximately due to or aggravated (permanently worsened) by the her service-connected foot disability.  The physician should state his opinions in terms of likelihood (likely, unlikely, at least as likely as not) (the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it).

The claims folder must be reviewed.  A complete rationale for all opinions is required.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO of the AMC should readjudicate the claim for service connection for bilateral knee pain, to include on a secondary basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


